Title: From Alexander Hamilton to Thomas Lloyd Moore, 6 October 1799
From: Hamilton, Alexander
To: Moore, Thomas Lloyd


          
            Sir
            New York October 6. 1799
          
          It is afflicting to know learn that such a dispute should have arisen between two Officers of the American Army. Particular attachment to any foreign nation is an exotic, which where it exists must derogate from the exclusive affection whatever due to our own Country by birth or adoption. At this time of day, a — predilection for France is a very bad symptom. The profession of it by Capt Johnson does him no honor credit honor. How far it ought to affect confidence must depend in some degree on personal character. But as often as a singular byas  is manifested, the conduct of the —— to engage the vigilant attention —— commanding Officer. I hesitate as to what my duty imposes on me in this instance—I must think further of it. I shall be glad to have it ascertained whether Lt Irving is really a British subject or not.
          In another letter of the same date with this I wrote to you as to your Winter Quarters.
          You have been misinformed as to the place of your Winter Quarters. The vicinity of Harpers Ferry on the Potowmack has been chosen for it by an authority superior to mine. The Eighth ninth and tenth Regiments are there to be moved hutted. And preparation is making for the purpose.
          You will accordingly cause part the part of your Regiment assembled at your Regimental Rendezvous, to march without delay to march to York Town in Pensylvania there to receive further orders. The further remainder as it shall be collected will successively follow while the season permits.
          You will take the necessary arrangement for transportation with James Miller Esqr. at Trenton the Agent for the Quarter Master Generals department and for supplies provisions with the Contractor.
          If you think your presence in the State of Pensylvania for some time to come necessary with a view to the recruiting service you are at liberty to act accordingly. It is also left with you to change your Regimental rendezvous for a station more relative to the intended Winter Quarters—
          Bristol as a Regimental Rendezvous will in this change of Circumstances become improper. Indeed the place of Winter Quarters This arrangement seems to me adviseable. Perhaps it will be now adviseable to throw the ten subdistricts into two a batalion-districts, the rendezvous of one at Carlisle of the other at York Town. These both look both to the place station for Winter Quarters & will both afford good intermediate accommodation. You will therefore either adopt this arrangement or propose for my consideration some other which you may prefer. In the mean time you will endeavour to avoid unnecessary marching and countermarching of the parties detached sent to join the Regiment from the General subdistricts.
          The senior of the Lieutenant Colonels Commandant, according to the rules lately promulged for settling relative rank, will command in Winter Quarters. I believe the order will stand therein—yourself first, Col Hall first, yourself second.
          With great consideratn I am Sir Yr. Obedt Ser
          Col. Moore
        